DETAILED ACTION 
The present application, filed on 5/18/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 7-26 are pending and have been considered below. 


Priority 
This application is a CON of 16/351,235 03/12/2019 PAT 11,037,201 which is a CON of 14/207,444 03/12/2014 PAT 10,269,043. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 9/8/2021; 9/8/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 7-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of the US 10,269,043 patent and claims 1-20 of US 11,037,021 patent. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
the US 10,269,043 patent claims 1, 4, 5 read on instant application claims 7, 14, 21 respectively.
the US 10,269,043 patent claims 1, 6; 4, 10; 5, 13 read on instant application claims 8, 15, 22 respectively.
the US 10,269,043 patent claims 1, 6; 4, 10; 5, 13 read on instant application claims 9, 16, 23 respectively.
the US 10,269,043 specification at [0104] reads on instant application claims 10, 17, 24 respectively.
the US 11,037,021 patent claims 1, 5, 9 read on instant application claims 11, 18, 25 respectively.
the US 11,037,021 patent claims 2, 6, 10 read on instant application claims 12, 16, 26 respectively.
the US 11,037,021 patent claims 1, 5, 9 read on instant application claims 13, 20 respectively.

This is a non-provisional obviousness-type double patenting rejection because the conflicting claims in the instant application have been in fact patented already. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9, 14-16, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patent A (US 10,269,043).  
Regarding Claims 7, 14, 21 – Patent A first embodiment discloses: A computer-implemented method comprising: 
	upon execution of the first application program, executing the computer-executable tool incorporated within the first application program for: detecting, via the computer-executable tool, system data from the mobile device, wherein the system data indicates an application program set installed to the mobile device; {see at least [claim 1] upon incorporation of the computer-executable tool into the first application program, using the computer-executable tool to programmatically initiate a determination of whether a promotion application program is installed on the mobile computing device;}   
	determining, via the computer-executable tool and based at least in part on the system data, that the application program set installed to the mobile device does not include a target application program; and {see at least [claim 1] upon determining that the promotion application program is not installed on the mobile computing device, providing, by the mobile computing device and to a user of the mobile computing device, (i) a representation of the promotion application program and (ii) an impression of a promotion;}   
	using the computer-executable tool, causing rendering of a representation of the target application program within a first user interface associated with the first application program. {see at least [claim 1] upon determining that the promotion application program is not installed on the mobile computing device, providing, by the mobile computing device and to a user of the mobile computing device, (i) a representation of the promotion application program and (ii) an impression of a promotion;}   

Patent A first embodiment does not disclose, however, Patent A second embodiment discloses: 	
	incorporating a computer-executable tool within a first application program installed on a mobile device, the first application program associated with a first code base controlled by a first entity and the computer-executable tool associated with a second code based controlled by a second entity, wherein incorporation of the computer-executable tool within the first application program extends functionality provided by the first application program; {see at least [claim 1] upon installation, by the mobile computing device, of the first application program on the mobile computing device, incorporating the computer-executable tool into the first application program;}    
	executing the first application program on the mobile device; {see at least [claim 1] upon incorporation of the computer-executable tool into the first application program, using the computer-executable tool to programmatically initiate a determination of whether a promotion application program is installed on the mobile computing device;}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Patent A first embodiment to include the elements of Patent A second embodiment.  One would have been motivated to do so, in order to create a tool for detecting uninstalled application program.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Patent A first embodiment evidently discloses detecting an uninstalled application program.  Patent A second embodiment is merely relied upon to illustrate the functionality of executing a first application program in the same or similar context.  As best understood by Examiner, since both detecting an uninstalled application program, as well as executing a first application program are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Patent A first embodiment, as well as Patent A second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Patent A. 

Regarding Claims 8, 15, 22 – Patent A discloses the limitations of Claims 7, 14, 21. Patent A further discloses:  wherein detecting, via the computer-executable tool, system data from the mobile device comprises: 
	detecting, via the computer-executable tool, system data comprising a list of processes running on the mobile device, and {see at least [claim 6] detect application programs installed on the mobile computing device;}   
	wherein determining that the application program set installed to the mobile device does not include the target application program comprises: determining, via the computer-executable tool, the list of processes running on the mobile device does not include a first process associated with the target application program. {see at least [claim 1] upon determining that the promotion application program is not installed on the mobile computing device, provide, to a user of the mobile computing device, (i) a representation of the promotion application program and (ii) an impression of a promotion;}   

Regarding Claims 9, 16, 23 – Patent A discloses the limitations of Claims 7, 14, 21. Patent A further discloses:  wherein detecting, via the computer-executable tool, system data from the mobile device comprises: 
	identifying, via a system service, the system data comprising list data representing the application program set installed on the mobile device, {see at least [claim 6] detect application programs installed on the mobile computing device;}  
	wherein determining that the application program set installed to the mobile device does not include the target application program comprises: determining, via the computer-executable tool, the list data representing the application program set installed on the mobile device does not include data associated with the target application program. {see at least [claim 1] upon determining that the promotion application program is not installed on the mobile computing device, providing, by the mobile computing device and to a user of the mobile computing device, (i) a representation of the promotion application program and (ii) an impression of a promotion;}   


Claims 10, 17, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patent A (US 10,269,043), in view of Patent B Spec. 
Regarding Claims 10, 17, 24 – Patent A discloses the limitations of Claims 9, 16, 23. Patent A does not disclose, however, Patent B Spec discloses:  
	requesting, via the computer-executable tool, extended permissions access associated with the system service of the mobile device; and receiving, via the computer-executable tool, authorization of the extended permission access via the system service of the mobile device. {see at least [0104] In certain exemplary embodiments, a system service of extended permissions (e.g., on the Android platform) may be used by the promotion application program to detect application programs installed on the mobile computing device}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Patent A to include the elements of Patent B Spec.  One would have been motivated to do so, in order to detect application programs installed on the mobile computing device (see Patent B Spec at [0104].  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Patent A evidently discloses incentivizing use of a promotion application program.  Patent B Spec is merely relied upon to illustrate the functionality of utilizing extended permissions in the same or similar context.  As best understood by Examiner, since both incentivizing use of a promotion application program, as well as utilizing extended permissions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Patent A, as well as Patent B Spec would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Patent A / Patent B Spec. 


Claims 11-13, 18-2, 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patent A (US 10,269,043), in view of Patent B (US 11,037,021).
Regarding Claims 11, 18, 25 – Patent A discloses the limitations of Claims 7, 14, 21. Patent A does not disclose, however, Patent B discloses:  wherein detecting, via the computer-executable tool, system data from the mobile device comprises: 
	determining, via the computer-executable tool, an application program link associated with the target application program;  generating the system data by attempting access of the application program link via the computer-executable tool, wherein the attempted access of the application program link makes no operational changes to processes running on the mobile device,  wherein determining that the application program set installed to the mobile device does not include the target application program comprises: determining, via the computer-executable tool, the system data indicates the application program link was not resolved during the attempted access of the application program link associated with the target application program. {see at least [claim 1] receiving, by the mobile computing device, a computer-executable tool for incorporation into a first application program, the first application program configured for installation on the mobile computing device; upon installation, by the mobile computing device, of the first application program on the mobile computing device, incorporating the computer-executable tool into the first application program; upon incorporation of the computer-executable tool into the first application program, using the computer-executable tool to programmatically initiate a determination that a promotion application program is not installed on the mobile computing device by: attempting access, by the mobile computing device via the computer-executable tool, of an application program link corresponding to the promotion application program, without operational changes to processes running on the mobile computing device, to determine the application program link is associated with an unresolved state, and wherein the promotion application program enables access to a promotion and marketing service; upon determining that the promotion application program is not installed on the mobile computing device, rendering, by the mobile computing device and to a user of the mobile computing device via a user interface associated with the first application program, (i) a representation of the promotion application program and (ii) an impression of a promotion, wherein the representation of the promotion application program is configured to cause the first application program to initiate download of the promotion application program to the mobile computing device; verifying installation of the promotion application program; and upon verification of the installation of the promotion application program, providing, by
the computer-executable tool, the promotion.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Patent A to include the elements of Patent B.  One would have been motivated to do so, in order to identify further applications to be installed.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Patent A evidently discloses incentivizing use of a promotion application program.  Patent B is merely relied upon to illustrate the functionality of determining an unresolved program link in the same or similar context.  As best understood by Examiner, since both incentivizing use of a promotion application program, as well as determining an unresolved program link are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Patent A, as well as Patent B would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Patent A / Patent B. 

Regarding Claims 12, 19, 26 – Patent A discloses the limitations of Claims 7, 14, 21. Patent A does not disclose, however, Patent B discloses:  
	in response to user input selecting the representation of the target application program, causing the first application program to initiate download of the target application program to the mobile device. {see at least [claim 2] upon receiving a selection of the representation of the promotion application program, causing the first application program to initiate downloading of the promotion application program to the mobile computing device.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Patent A to include the elements of Patent B.  One would have been motivated to do so, in order to increase the number of applications stored on the mobile device.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Patent A evidently discloses incentivizing use of a promotion application program.  Patent B is merely relied upon to illustrate the functionality of downloading a further application program in the same or similar context.  As best understood by Examiner, since both incentivizing use of a promotion application program, as well as downloading a further application program are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Patent A, as well as Patent B would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Patent A / Patent B. 

Regarding Claims 13, 20 – Patent A, Patent B discloses the limitations of Claims 12, 19. Patent B further discloses:  
	verifying the target application program was successfully downloaded to the mobile device; and providing, via the computer-executable tool, stored data to the target application program. {see at least [claim 1] receiving, by the mobile computing device, a computer-executable tool for incorporation into a first application program, the first application program configured for installation on the mobile computing device; upon installation, by the mobile computing device, of the first application program on the mobile computing device, incorporating the computer-executable tool into the first application program; upon incorporation of the computer-executable tool into the first application program, using the computer-executable tool to programmatically initiate a determination that a promotion application program is not installed on the mobile computing device by: attempting access, by the mobile computing device via the computer-executable tool, of an application program link corresponding to the promotion application program, without operational changes to processes running on the mobile computing device, to determine the application program link is associated with an unresolved state, and wherein the promotion application program enables access to a promotion and marketing service; upon determining that the promotion application program is not installed on the mobile computing device, rendering, by the mobile computing device and to a user of the mobile computing device via a user interface associated with the first application program, (i) a representation of the promotion application program and (ii) an impression of a promotion, wherein the representation of the promotion application program is configured to cause the first application program to initiate download of the promotion application program to the mobile computing device; verifying installation of the promotion application program; and upon verification of the installation of the promotion application program, providing, by
the computer-executable tool, the promotion.}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Patent A, Patent B to include additional elements of Patent B.  One would have been motivated to do so, in order to increase the number of applications stored on the mobile device.  In the instant case, Patent A, Patent B evidently discloses incentivizing use of a promotion application program.  Patent B is merely relied upon to illustrate the additional functionality of verifying that the application program has been downloaded in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20130191197 A1	2013-07-25	14	Hamrick; Michael et al.	CUSTOMER REWARDS AND FEEDBACK SYSTEMS AND RELATED METHODS; A system for providing offer codes to customers, the offer codes being associated with rewards in exchange for completion of feedback surveys for a particular business following a transaction between the customer and the particular business. In various embodiments, the system is configured to provide a customer with an offer code for a particular business. In response to receiving confirmation that the customer has completed a qualifying transaction under the offer code with the particular business, the system, in various embodiments, is configured to notify the customer of an available feedback survey. In response to receiving the completed feedback survey from the customer, the system may be configured to provide compensation to the customer, which may be based at least in part on terms and conditions associated with the offer code.
US 20140074601 A1	2014-03-13	17	Delug; Asher	METHODS AND SYSTEMS FOR MOBILE AD TARGETING; Among other disclosed subject matter, a computer-implemented method for providing audience targeting for advertisements is disclosed. The method includes determining information associated with one or more applications installed on a user's computing device. The method further includes determining one or more names, categories, or manufacturers associated with the one or more installed applications. Additionally, the method includes selecting one or more advertisements based at least in part on the determined one or more name, category, or manufacturer associated with the one or more applications. The method includes transmitting the one or more advertisements to the user's computing device for production in the user's computing device. 
US 20180300364 A1	2018-10-18	79	Xu; Wei	INFORMATION PROCESSING NETWORK BASED ON UNIFORM CODE ISSUANCE, METHOD THEREFOR, AND SENSING ACCESS DEVICE; The present disclosure relates to an information processing network based on uniform code issuance, a method for the same, and a sensing access device, wherein a releaser sends a corresponding code issuing request to a core administrator, such that the core administrator or a code issuing agency authorized by the core administrator generates a coding medium; in this way, when an accessing party identifies the coding medium with an equipped sensing access device, it may obtain information that matches the identified coding medium and further obtain the following information provided by the releaser, including: information to be released by the releaser, attribute state of the releaser, attribute state of an interacting party associated with the releaser, and information obtained from identifying other coding medium with the sensing access device equipped to the releaser. The present disclosure enables access based on a site-specific motif through various kinds of sensing access manners so as to accurately track respective nodes in the information dissemination process and realize circulation-based value quantization and cashing. 
US 20130218666 A1	2013-08-22	17	Bruich; Sean Michael et al.	SELECTING WHISPER CODES TO PRESENT WITH OFFERS; A social networking system captures performance metrics of an offer by selecting a whisper code to include in an offer when presenting the offer to users of the social networking system. The social networking system receives information for providing its users with an offer for redemption at a merchant establishment. The social networking system also receives a set of rules for selecting a whisper code to go with the offer. The rules may be based on any context for which the advertiser or merchant may want to track performance of the offer. When presenting the offer, the social networking system selects a whisper code using those rules. This tracking using different whisper codes enables the merchant to understand the performance of the offer campaign based on the context in which the social networking system presents the offers to its users.
US 20140229297 A1	2014-08-14	21	Rau; Nicholas Naveen et al.	METHODS AND APPARATUS FOR EFFICIENT EXECUTION OF MODULES; Methods and apparatus for efficient execution of modules are disclosed. An example method includes generating, by a first module, a first module identifier, the first module having been instantiated by an advertisement on a webpage, loading, by the first module, a component, communicating the module identifier to the component, determining that a second module having a second module identifier has been loaded, and, in response to determining that the second module has been loaded, communicating, by the first module, the second module identifier to the component to instruct the component to communicate with the second module
US 20100241507 A1	2010-09-23	72	Quinn; Michael Joseph et al.	System and method for searching, advertising, producing and displaying geographic territory-specific content in inter-operable co-located user-interface components
US 20120220277 A1	2012-08-30	16	Gonynor; David	PROMOTION MANAGEMENT SYSTEM AND SMARTPHONE APPLICATION; A network-based, integrated advertising and data searching system, and method for implementing the system, the system enhances the advertising exposure probability of transaction-enabling, associative discernible content `ADC` elements proximately arranged on a website by storing, accessing and displaying transaction-enabling ADC element-related files in accordance with search criteria which matches geographic-territory specific data-files and optionally matches, category or subject data-files. The ADC element-related files are configurable for display in one or more groupings or word-cloud like arrangements within a single user interface or webpage, and in one embodiment, display one or more transactionable offerings, for a product, service or activity associated with at least one advertiser/seller according to user-specified criteria, or in response to input made via a user input device in communication with browser-equipped apparatus. The ADC elements are co-locatable with inter-operable, and selectable co-locatable software application tools `CSATs`, and with selectable search user interface elements.
US 20140025469 A1	2014-01-23	12	Mishuku; Jin	REWARD GRANTING APPARATUS, REWARD GRANTING METHOD, AND REWARD GRANTING PROGRAM; A smartphone application for use by a user on a smartphone with geolocation capabilities, where the smartphone application has a user interface; the user interface indicates business customers in a geographical range from the user, where the business customers includes businesses contracting with an application controller; where the businesses contracting with an application controller includes promotion codes indicating the types of offers users can expect; where the user interface indicates offers from the business customers in the geographical range from the user; where the offers are not indicated if the offers are not valid at the time when the smartphone application is executed; and where offers will automatically renew based on the time frame set for the offer to be available again after redemption limits have been achieved.
US 20120311017 A1	2012-12-06	19	Sze; Franky Shing et al.	Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for reducing redirects. In one aspect, a method includes receiving request data indicating that a user device has requested a content item. The request data specifies other data processing apparatus to which user interactions with the content item are to be reported. The content item includes a reference to a resource that is requested in response to user interaction with the content item. Response data is provided. The response data includes data that cause presentation of the content item. Interaction data is received specifying user interaction with the content item occurred. Redirect data is provided that cause the user device to be redirected to the resource. Reporting data is provided to the other data processing apparatus, specifying user interaction with the content item occurred. The reporting data is provided asynchronously relative to the redirect data.
US 20160008720 A1	2016-01-14	75	INUKAI; Shinsaku et al.	MANAGEMENT DEVICE, MANAGEMENT METHOD, TERMINAL DEVICE, CONTROL METHOD, AND PROGRAM; A management device includes: a controller configured to control an invitation processing for introducing a first application from a first terminal of a first user to a second terminal of a second user. The first application and a second application have been executed in the first terminal. The first and second users are inter-related with respect to the second application. The controller further includes: an invitation request receiver configured to receive, from the first terminal of the first user, an invitation request information for inviting the second user to the first application; and an invitation notifier configured to transmit, to the second terminal of the second user, an invitation notification information that is based on the invitation request information for inviting the second user that has been received by the invitation request receiver.
US 20210019797 A1	2021-01-21	27	Meyyappan; Uma et al.	SYSTEMS AND METHODS FOR ON DEMAND AND LOCATION-BASED OFFERS; A social media computing system is described. The social media computing system provides a social media platform to a plurality of users. Additionally, the social media computing system provides merchants the ability to provide targeted offers to users of the social media platform. As used herein, the word “merchants” also includes service providers. The offers relate to goods or services provided by the merchants. In some situations, the offers are transmitted by the social media computing system to user devices based on requests by the users. In other situations, the offers can be transmitted directly from the merchants to the user devices based on determined locations of the user devices.
US 7010497 B1	2006-03-07	10	Nyhan; Nicholas W. et al.	System and method for evaluating and/or monitoring effectiveness of on-line advertising; A system and a method for measuring and monitoring effectiveness of on-line advertising are provided. The system and method provide a code attached to, for example, an advertising banner of a company that may advertise goods and/or services of the company. The code provides a signal to a server when the banner is viewed on a computer of a user. Cookie data is transferred by the server to the computer of the user providing information related to viewing of the advertising banner. Surveys are further presented to users to obtain information related to the effectiveness of the advertising for both exposed users and control users. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622